                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LEONARD A. ROBINSON, et al.,               )
                                           )
                    Plaintiffs,            )
                                           )         1:20CV47
      v.                                   )
                                           )
CASSANDRA L. BROOKS, et al.,               )
                                           )
                    Defendants.            )

                                        ORDER

      The Recommendation of the United States Magistrate Judge was filed with

the Court in accordance with 28 U.S.C. § 636(b) and, on October 30, 2020, was

served on the parties in this action. Plaintiffs filed Objections to the Magistrate

Judge’s Recommendation [Doc. #43] and, without authorization, tendered a

second amended complaint [Doc. #42].

      The Court has appropriately reviewed the portions of the Magistrate Judge’s

Recommendation to which objection is made and has made a de novo

determination in accord with the Magistrate Judge’s report. The Court therefore

adopts the Magistrate Judge’s Recommendation.

      As concerns the filing of the proposed second amended complaint, Plaintiffs

failed to seek the Court’s leave, as required by Federal Rule of Civil Procedure

15(a)(2). In any event, the proposed second amended complaint repeats the same

allegations as the operative amended complaint, which the Recommendation




      Case 1:20-cv-00047-NCT-LPA Document 49 Filed 08/31/21 Page 1 of 2
deemed insufficient. Although the proposed second amended complaint bears the

signature of Leonard A. Robinson, that belated correction fails to overcome the

significant defects identified in the Recommendation.

      IT IS THEREFORE ORDERED that this action is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B).

      This the 31st day of August, 2021.

                                             /s/ N. Carlton Tilley, Jr.
                                        Senior United States District Judge




                                         2




     Case 1:20-cv-00047-NCT-LPA Document 49 Filed 08/31/21 Page 2 of 2
